DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on December 3, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,824,287 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Applicant’s Amendment filed December 3, 2021 in response to Examiner’s Office Action has been reviewed. Claims 1, 2, 4-7 are pending. Claim 1 is amended.  Claim 3 is canceled. 

Allowable Subject Matter
Claims 1, 2, 4-7 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually the touch electrode and at least one of the touch wiring lines contact each other in at least one portion formed at least two contact holes in a touch insulating layer between the touch electrode and the at least one of the touch wiring lines as set forth in independent claim 1.
	Dependent claims 2 and 4-7 being further limiting to the independent claim 1 are also allowed. 
The closet prior art, Kurasawa et al., US Patent Application Publication No 2015/0206501 teaches each of the plurality of first conductive lines includes the first metal layer or the first alloy layer, each of the plurality of second conductive lines includes a third metal layer or a third alloy layer, the plurality of first conductive lines and the plurality of second conductive lines intersect each other, and each of the plurality of third electrodes has a mesh-like shape formed by the plurality of first conductive lines and the plurality of second conductive lines which intersect each other. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 
Response to Arguments
Applicant’s arguments, see pages 4-7, filed 12/3/2021, with respect to amended claims 1, 2, 4-7 have been fully considered and are persuasive.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THUY N PARDO/Primary Examiner, Art Unit 2691